Beck, J.
1. Where a landlord sold to a tenant certain mules and wagons and supplies in the month of November, 1909, the tenant giving his notes for the purchase-price of such articles, and the articles were furnished to the tenant for the purpose of making a crop upon the lands rented to him by the landlord for and during the year 1910, the landlord *204had a lien upon the crops raised by the tenant during the year 1910, under the provisions of § 3348 of the Code, and the lien could be enforced in the manner provided in § 3366 of the Code.
May 16, 1912.
Lieu foreclosure. Before Judge Brand. Walton superior court. April 29, 1911.
Counsel cited Parks v. Simpson, 124 Ga. 523, 524, and cit.; Cochran v. Waites, 127 Ga. 93; Brown v. Anderson, 77 Cal. 238; 30 Am. & Eng. Enc. L. 1308.
W. 0. Dean, for plaintiff in error. G. A. Johns, contra.
2. There was sufficient evidence to authorize the jury to find that the tenant, the plaintiff in error here, was a resident of Walton county at the time of the foreclosure of the landlord’s lien in that county.
3. Grounds of the motion for a new trial not argued in the brief of counsel for plaintiff in error are treated as abandoned.

Judgment affirmed.


All the Justices concur.